        Case 1:19-cv-10370-RA-OTW Document 36 Filed 07/13/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
JUAN K. LENOIR,                                                :
                                                               :
                        Plaintiff,                             :   No. 19-CV-10370 (RA) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
BEST BUY CO. INC.,
                                                               :
                        Defendant.                             :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of Defendant’s letter motion seeking discovery responses from

Plaintiff. (ECF 32)

         It is HEREBY ORDERED that Plaintiff (a) serve his Rule 26 initial disclosures by July 31,

2020 and (b) respond to all outstanding discovery requests (including medical records

authorizations, responses to interrogatories, and any document requests) by August 31, 2020.

Failure to respond by August 31, 2020 may result in a recommendation for dismissal for

failure to prosecute. Any request for an extension of time by Plaintiff due to medical reasons

must be supported by medical evidence such as a doctor’s note. Plaintiff may email the medical

support ex-parte to Wang_NYSDChambers@nysd.uscourts.gov.

         Plaintiff is directed to review the attached forms regarding consent to electronic service

and temporary acceptance of pro se filings by email. See attached. If Plaintiff choses to enroll in

electronic service, he should complete the forms and send back to the Court.

         Defendant is ordered to serve a copy of this Order on Plaintiff via email, and shall file

proof of such service on the docket.
     Case 1:19-cv-10370-RA-OTW Document 36 Filed 07/13/20 Page 2 of 12




      The Clerk of Court is directed to close ECF 32.

      SO ORDERED.



                                                          s/ Ona T. Wang
Dated: July 13, 2020                                    Ona T. Wang
       New York, New York                               United States Magistrate Judge
        Case 1:19-cv-10370-RA-OTW Document 36 Filed 07/13/20 Page 3 of 12


                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
        Case 1:19-cv-10370-RA-OTW Document 36 Filed 07/13/20 Page 4 of 12


                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
                  Case 1:19-cv-10370-RA-OTW Document 36 Filed 07/13/20 Page 5 of 12




                                      UNITED STATES DISTRICT COURT
                                       S O U T H E R N DISTRICT OF NEW YORK
                                                        NOTICE
      COLLEEN MCMAHON                                                                        RUBY J. KRAJICK
          Chief Judge                                                                          Clerk of Court



      Dated:                                                                                         Contact:
      April 1, 2020                                                             Pro Se Intake (212) 805-0175


                                                   SDNY Announces

                                   Temporary Acceptance of Pro Se Filings by Email


      In response to the coronavirus/COVID-19 pandemic, the President of the United States has declared a

      national emergency and the Governor of New York has banned mass gatherings and ordered other

      restrictive measures throughout the state.

      In order to protect the health of the public and staff while continuing court operations, effective April

      1, 2020, and until further order of the Court, the United States District Court for the Southern District

      of New York has announced the temporary acceptance of filings via email from pro se parties without

      electronic filing privileges.

      Pro se parties who do not have electronic filing privileges, or who are unable to send documents by

      email, may continue to submit documents by regular mail or through the depository box located in the

      lobby of the U.S. Courthouse at 500 Pearl Street, New York, NY, or the U.S. Courthouse at 300

      Quarropas Street, White Plains, NY.

      These changes are detailed in a Standing order of the Court and an Addendum to the court’s ECF

      Rules & Instructions (attached).

      Questions may be directed to the Pro Se Intake unit at (212) 805-0175.

                                                           ###


 THE HON. CHARLES L. BRIEANT JR.                THE DANIEL PATRICK MOYNIHAN                  THE THURGOOD MARSHALL
FEDERAL BUILDING AND COURTHOUSE                  UNITED STATES COURTHOUSE                   UNITED STATES COURTHOUSE
      300 QUARROPAS STREET                       500 PEARL STREET, ROOM 820                      40 FOLEY SQUARE
   WHITE PLAINS, NY 10601-4150                    NEW YORK, NY 10007-1312                      NEW YORK, NY 10007
                                                        (212) 805-0500
      Case Case
           1:19-cv-10370-RA-OTW  Document136
                1:20-mc-00179-CM Document      Filed
                                           Filed     07/13/20
                                                  04/01/20 PagePage
                                                                1 of 62 of 12



UNITED STATES DISTRICT COURT                                               20mc179
SOUTHERN DISTRICT OF NEW YORK                                       Judge Colleen McMahon


IN RE: CORONAVIRUS/COVID-19 PANDEMIC

                                                                         M10-468
THIS MATTER RELATES TO:
                                                                   STANDING ORDER
Temporary Provision for Pro Se Litigants
to File by Email




       WHEREAS in response to the coronavirus/COVID-19 pandemic, the President of the

United States has declared a national emergency and the Governor of New York has banned

mass gatherings and ordered other restrictive measures throughout the state, and in order to

protect the health of the public and staff while continuing court operations, it is hereby

       ORDERED effective April 2, 2020, and until further order of the Court, the court will

accept filings via email from self-represented, or “pro se,” litigants without electronic filing

privileges.    Filings by pro se litigants submitted by email must be sent to

Temporary_Pro_Se_Filing@nysd.uscourts.gov, and done in accordance with the procedures

found in the April 2, 2020, Addendum to the court’s ECF Rules & Instructions (attached).

       Pro se parties with an email address are strongly encouraged to consent to receiving

electronic service of case activity through notifications sent by email from the court’s Electronic

Case Filing (ECF) system by submitting the Consent to Electronic Service form (attached).

       Pro se parties who do not have electronic filing privileges or who are unable to send

documents by email may continue to submit documents by regular mail or through the drop box

located in the lobby of the U.S. Courthouse at 500 Pearl Street, New York, NY, or the U.S.

Courthouse at 300 Quarropas Street, White Plains, NY.
         Case 1:19-cv-10370-RA-OTW
            Case                   Document136Filed
                 1:20-mc-00179-CM Document       Filed 07/13/20Page
                                                     04/01/20    Page 7 of
                                                                    2 of 2 12



SO ORDERED.

Dated:        April 1, 2020
              New York, NY

                                                  COLLEEN McMAHON
                                               Chief United States District Judge




                                         2
       Case 1:19-cv-10370-RA-OTW Document 36 Filed 07/13/20 Page 8 of 12




                    Addendum to Electronic Case Filing Rules & Instructions

                                             April 1, 2020

                        Temporary Acceptance of Pro Se Filings by Email


Background

In response to the coronavirus/COVID-19 pandemic, the President of the United States has declared a

national emergency and the Governor of New York has banned mass gatherings and ordered other

restrictive measures throughout the state.

In order to protect the health of the public and staff while continuing court operations, effective April 1,

2020, and until further order of the Court, the United States District Court for the Southern District of New

York has announced the temporary acceptance of filings via email from pro se parties without electronic

filing privileges (see details below).

Pro se parties who do not have electronic filing privileges or who are unable to send documents by email

may continue to submit documents by regular mail or through the depository box located in the lobby of

the U.S. Courthouse at 500 Pearl Street, New York, NY, or the U.S. Courthouse at 300 Quarropas Street,

White Plains, NY.

Questions may be directed to the Pro Se intake Unit at (212) 805-0175.
        Case 1:19-cv-10370-RA-OTW Document 36 Filed 07/13/20 Page 9 of 12



Addendum to Electronic Case Filing Rules & Instructions
Temporary Acceptance of Pro Se Filings by Email – Page 2

                               ECF Rules - Section 1. Scope of Electronic Filing

1.1 (IMPORTANT NOTE - due to the coronavirus/COVID-19 pandemic, in addition to accepting pro se filings
in paper form, the court has announced the temporary acceptance of filings via email from pro se parties
without electronic filing privileges. See the April 1, 2020, Addendum to these Rules for further instructions.)

Except as expressly provided and in exceptional circumstances preventing a party from filing electronically,
all documents required to be filed with the Court must be filed electronically. Any party unable to comply
with this requirement must seek permission of the Court to file in the traditional manner, on paper. Any
such application made after regular business hours may be submitted through the night depository box
maintained pursuant to Local Civil Rule 1.2.

Unless otherwise ordered by the Court, documents filed by pro se litigants must be filed in the traditional
manner, on paper, and will be scanned and docketed by the Clerk’s Office into the ECF system.

_____________________________________________________________________________________


                                                 Instructions


Procedures for Emailing Pro Se Documents for Filing
    •   Documents submitted electronically must be in PDF format, no larger than 10 megabytes;
    •   Documents to be filed may be emailed to Temporary_Pro_Se_Filing@nysd.uscourts.gov;
    •   Documents to be filed must be attached to the email;
    •   Documents must be signed by the filing party by either
                 (a) signing by hand and then scanning the document;
                 (b) signing electronically using a digital signature; or
                 (c) by typing: “s/Filer’s Name;”
    •   The email and attached documents must contain the filer’s name, address, and telephone number;
    •   For new cases, the subject line of the email must read “PRO SE FILING – NEW CASE;”
    •   For existing cases, the subject line of the email must read “PRO SE FILING – [case number];”
    •   A document submitted for filing by email does not have to be delivered to the court in hard copy
        form.

Limitations
    •   Pro     Se       filings      emailed      to      any     email     address     other            than
        Temporary_Pro_Se_Filing@nysd.uscourts.gov will be disregarded;
    •   This email address is solely for submitting attached PDF documents for filing;
    •   Any additional comments, questions, or other messages in the email will be disregarded;
    •   Any additional correspondence included in the email will be disregarded.
        Case 1:19-cv-10370-RA-OTW Document 36 Filed 07/13/20 Page 10 of 12



Addendum to Electronic Case Filing Rules & Instructions
Temporary Acceptance of Pro Se Filings by Email – Page 3


Payment for New Cases
    •    For new cases for which the filing fee is to be paid, payment must be sent separately by mail, within
         21 days of filing, addressed to:
                             Cashiers-Room 120, 500 Pearl Street, New York, NY 10007
    •    Personal checks will not be accepted. Payment must be by money order or certified check, must
         include the case number and must be made payable to:
                                                  Clerk, USDC, SDNY
    •    A pro se party seeking to waive the filing fee for a new case must include an Application to Proceed
         Without Prepaying Fees or Costs (IFP Application) form;
    •    14 days after the mailing or emailing of any newly filed case, pro se filers should call the Pro Se
         Intake Unit at 212-805-0175, to learn the case number and the name of the assigned judge.

Sign-Up for Email Notifications
Pro Se parties without electronic filing privileges but with an email address are strongly encouraged to
consent to receive electronic service of filings through notifications sent by email from the court’s
Electronic Case Filing (ECF) system. Electronic service is faster than service by mail and is the same system
used by attorneys.
Pro se litigants who wish to consent to receive electronic service must fill out the Consent to Electronic
Service (for pro se cases) form. You may disregard the instruction at the bottom of the form to return the
form by mail and instead return the signed consent form by email, in PDF format, to:
                               Temporary_Pro_Se_Filing@nysd.uscourts.gov
Pro se litigants who consent to receive electronic service of filings will no longer receive the same
documents in paper form by mail.
If you consent to receiving electronic service, you will receive a Notice of Electronic Filing (NEF) by e-mail
each time a document is filed in your case. After receiving the NEF, you are permitted one “free look” at
the document by clicking on the hyperlinked document number in the e-mail. Once you click the hyperlink
and access the document, you may not be able to access the document for free again. After 15 days, the
hyperlink will no longer provide free access. Any time the hyperlink is accessed after the first “free look”,
or the first 15 days, you may be charged to view the document. For this reason, you should print or save
the document during the “free look” to avoid future charges.

Questions may be directed to the Pro Se intake Unit at (212) 805-0175.
       Case 1:19-cv-10370-RA-OTW Document 36 Filed 07/13/20 Page 11 of 12


                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
       Case 1:19-cv-10370-RA-OTW Document 36 Filed 07/13/20 Page 12 of 12


                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
